Citation Nr: 9932533	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
1997, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 19, 
1997, for an award of a total rating based on unemployability 
(TDIU).  

3.  Entitlement to secondary service connection for irritable 
bowel syndrome.

4.  Entitlement to secondary service connection for sinus 
arrhythmia.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from May 1964 to November 
1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the most recent of which was 
entered in January 1999, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The first two issues listed on the title page will be 
addressed in the decision below.  The final four issues 
listed on the title page will be addressed in a remand 
appearing at the end of the decision.


FINDINGS OF FACT

1.  The findings obtained in conjunction with the veteran's 
examination by VA in December 1998 form the earliest basis 
for the assignment of a 70 percent rating for the veteran's 
service-connected PTSD.  

2.  Unemployability due to service-connected disablement is 
not shown prior to June 19, 1997.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to June 19, 1997, for a 70 percent rating for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).  

2.  The requirements for an effective date for an award of a 
TDIU prior to June 19, 1997, have not been met.  38 U.S.C.A. 
§§ 5110, 5107 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's earlier effective 
date claims is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that these 
claims are plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Service connection is in effect for PTSD, for which the RO 
has assigned a 70 percent rating, effective June 19, 1997, 
under Diagnostic Code 9411 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.

I.  Earlier Effective Date, 70 Percent Rating, PTSD

Under the law, except as otherwise provided, the effective 
date of an award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  As an exception to the foregoing 
regulation, the effective date for an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date, otherwise date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turned 
on the severity of his overall social and industrial 
impairment.  A 30 percent rating was warranted where such 
impairment was of "definite" severity; ratings of 50 and 70 
percent were warranted where such impairment was 
"considerable" and "severe", respectively.  38 C.F.R. 
§ 4.132 (1995).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130 (1999).  Pursuant to Diagnostic Code 9411 under the 
revised criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events); a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships; and a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The record reflects that service connection for PTSD was 
granted in a rating decision entered in April 1997, at which 
time a 30 percent disability rating was assigned, effective 
from December 1994.  While such issue was included among the 
captioned claims reflected in a Supplemental Statement of the 
Case mailed to the veteran in April 1997, a timely related 
Substantive Appeal was not received and, thus, the April 1997 
rating determination became final.  38 U.S.C.A. § 7105 (West 
1991).  

Thereafter, in response to what was considered a reopened 
claim for an increased rating, which was received at the RO 
on June 19, 1997, the RO, in a rating decision entered in 
January 1999 and based on the results of the veteran's 
December 1998 examination by VA, increased the evaluation for 
the veteran's PTSD to 70 percent disabling, effective from 
June 19, 1997, the date of receipt of the veteran's related 
reopened claim.  

With respect to his claim for entitlement to an effective 
date earlier than June 19, 1997, for the assignment of a 70 
percent rating for PTSD, the veteran contends that his 
service-connected PTSD was, prior to June 19, 1997, 
manifested by "cold sweats" and "panic attacks", the 
latter occurring four or more times per week.  In this 
regard, when he was psychologically evaluated under non-VA 
auspices in December 1994, the veteran complained of 
experiencing "recurring dreams about service".  On mental 
status examination, the findings included "speech [which 
was] coherent", irritable mood and orientation in three 
spheres.  The pertinent diagnosis was PTSD.  

Thereafter, when psychologically evaluated by VA in March 
1997, the veteran indicated that he had last worked, as an 
electrician, in 1994.  The veteran further related that he 
had been "agitated and depressed for years".  Findings on 
mental status examination included "normal mood", anger and 
irritability.  The diagnosis was PTSD, and a score of 58 was 
assigned as being representative of the veteran's Global 
Assessment of Functioning (GAF).  

When he was examined by VA in December 1998, the veteran 
appeared to be "very anxious".  Findings on mental status 
examination included notation that the veteran's "speech had 
a push in it"; there was also some indication that the 
veteran had impaired impulse control.  In a comment following 
the examination, the VA examiner opined that the veteran was 
"unable to work" owing to his service-connected PTSD and 
related depressed symptoms.  

In considering the veteran's claim for entitlement to an 
effective date earlier than June 19, 1997, for the assignment 
of a 70 percent rating for PTSD, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that the 
evidence in the rating board's possession in January 1999 is 
not demonstrative of pertinent temporal (i.e., prior to June 
19, 1997) disablement, at least in accordance with the above-
stated criteria in effect prior to November 1996, warranting 
more than a 30 percent rating.  In reaching such conclusion, 
the Board is constrained to point out that the veteran's PTSD 
was not shown, at least per se, to be productive of the 
requisite considerable social impairment necessary for the 
assignment of even a 50 percent temporal rating under such 
criteria.  In this regard, a statement from the veteran's 
brother, received at the RO in March 1997, reflects that the 
veteran retained a number of "friends" as of that time.  In 
addition, on the March 1997 VA psychological evaluation, the 
veteran indicated that, albeit "under his own terms", he 
nevertheless had the capacity to "socialize".  Further, 
impairment related to the veteran's PTSD would not appear to 
have occasioned the requisite considerable industrial 
inadaptability necessary for the assignment of even a 50 
percent temporal rating under the above-stated criteria in 
effect prior to November 1996.  In this regard, 
notwithstanding that the veteran had apparently not worked 
since 1994, the Board cannot overlook the consideration that 
his assigned GAF on the March 1997 VA evaluation was 58.  
Inasmuch as a GAF of 55-60 is indicative of only "moderate" 
industrial impairment, see Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995), the Board is of the view that a GAF of 58 
would clearly not equate with more than "definite" 
industrial impairment (since 'definite' is itself, in light 
of O.G.C. Prec. 9-93, supra, 'more than moderate'), the 
latter being characteristic of pertinent disability 
commensurate with the veteran's pre-June 19, 1997, assigned 
30 percent rating.  In view of the foregoing observations, 
then, the Board is of the view that, prior to June 19, 1997, 
no more than a 30 percent rating for the veteran's service-
connected PTSD, at least under the criteria contained in 
Diagnostic Code 9411 (1995), was demonstrated.  

The Board is, in addition, of the opinion that the evidence 
in the rating board's possession in January 1999 is not 
demonstrative of pertinent disablement, pursuant to the 
criteria that became effective November 7, 1996, warranting 
more than a temporal (i.e., prior to June 19, 1997) 30 
percent rating.  In reaching this conclusion, the Board would 
point out that, when the veteran was seen under non-VA 
auspices for a psychological evaluation in December 1994, his 
speech was described as being 'coherent', in 
contradistinction to the requisite circumlocutory or 
stereotypical speech which (if present) would otherwise have 
been characteristic of disability warranting a 50 percent 
rating under the above-cited revised criteria.  In addition, 
he had a 'normal mood' on the March 1997 VA evaluation and, 
indeed, even the 'irritable' mood the veteran was noted to 
have on the December 1994 non-VA evaluation would merely 
comprise a manifestation of related disablement warranting a 
30 percent rating (the veteran's then pertinently assigned 
evaluation).  Finally, while it is recognized that the 
veteran complained of "trouble sleeping" on the occasion of 
the March 1997 VA evaluation, even if his problematic sleep 
constituted sleep impairment of chronic derivation, it would 
still only have been independently characteristic of 
pertinent disablement commensurate with a 30 percent rating, 
identical to the veteran's then operative pertinent 
evaluation.  Given of the foregoing observations, then, the 
Board is of the view that, prior to June 19, 1997, no more 
than a 30 percent rating for the veteran's service-connected 
PTSD, in accordance with the criteria that became effective 
on November 7, 1996, was demonstrated.  

To be sure, the Board would observe that, inasmuch as factual 
ascertainment of an increase in pertinent disability was not 
shown until the occasion of the veteran's VA examination in 
December 1998 (based, presumably, on the related mental 
status examination findings in addition to the examiner's 
comment that the veteran was 'unable to work' owing to his 
service-connected PTSD and related depressed symptoms), the 
date of such examination (as opposed to June 19, 1997, the 
date of receipt of the veteran's claim for an increased 
rating) may have comprised the proper effective date for the 
70 percent evaluation assigned in January 1999.  See Harper 
v. Brown, 10 Vet. App. 125 (1997).  In any event, however, in 
the absence of evidence, as was discussed by the Board 
hereinabove, demonstrating requisite increased PTSD-related 
disability prior to June 19, 1997, the Board is readily 
persuaded that the preponderance of the evidence is against 
entitlement to an effective date earlier than June 19, 1997, 
for the assignment of a 70 percent rating for PTSD.  
Accordingly, entitlement to an effective date earlier than 
June 19, 1997, for such disability rating is not established.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.  


II.  Earlier Effective Date, TDIU

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

Under the law, in the context of this issue on appeal, the 
effective date of an award of a TDIU is the earliest date as 
of which it is factually ascertainable that such benefit was 
warranted if a claim is received within one year from such 
date, otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o).

In asserting entitlement to an effective date earlier than 
June 19, 1997, for an award of a TDIU, the veteran contends 
that his PTSD-related incapacitation was such that he was 
mentally prevented from filing a claim for a TDIU prior to 
June 19, 1997.  He avers that, owing to such incapacitation, 
he is therefore entitled to a related effective date prior to 
June 19, 1997, for his subsequently awarded TDIU.  He is also 
of the view that, since he was found by the Social Security 
Administration (SSA) to have been disabled as of February 2, 
1994, the latter date may be the proper effective date for 
his TDIU.  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).  The record reflects 
that, on June 19, 1997, the RO received from the veteran an 
item of correspondence wherein he requested, pertinently, 
"100% DISABILITY DUE TO UNEMPLOYABILITY".  The following 
month, the veteran submitted a completed VA Form 21-8940, 
i.e., "Veteran's Application for Increased Compensation 
based on Unemployability".  Such benefit was granted, in 
consideration of the VA examiner's opinion (in conjunction 
with the veteran's examination by VA in December 1998) that 
the veteran was 'unable to work' owing to his service-
connected PTSD and related depressed symptoms, in a rating 
decision entered in January 1999.  The assigned effective 
date was June 19, 1997, the date the RO received the above-
cited item wherein the veteran he requested '100% DISABILITY 
DUE TO UNEMPLOYABILITY'.

As to any earlier potential informal claim(s) the veteran may 
have submitted for a TDIU, the determination of the same 
turns on whether any of the veteran's earlier communications 
to VA evidenced "a belief," see 38 C.F.R. § 3.1(p) (1999), by 
the veteran that he was entitled to a TDIU.  However, the 
Board's review of the record reveals no submissions of such 
character.  While the Board is, to be sure, yet required to 
determine whether there is evidence of record demonstrating 
that the veteran was unemployable due solely to service-
connected disablement at any time within the a one year prior 
to the initial June 1997 formal claim, its perusal of the 
pertinent temporal record does not disclose the same.  

As to the veteran's view that the proper effective date for 
his TDIU may be February 2, 1994, from which date he had been 
found to be disabled by SSA, the Board would emphasize that 
it is cognizant that the record pertaining to such proceeding 
may be of bearing an a claim for a TDIU.  See Beaty v. Brown, 
6 Vet. App. 532, 537-538 (1994).  However, the record 
reflects that VA initially became aware that the veteran was 
in receipt of SSA benefits in conjunction with a personal 
hearing afforded him (with respect to an overpayment issue 
which is not part of the present appeal) in November 1997.  
While a duty on VA's part to procure the record related to 
the veteran's award of the same would ordinarily have then 
been triggered, whether or not the RO attempted to carry out 
such duty is of no consequence to the resolution of this 
aspect of the appeal, since any records thereby procured 
would not bear, relative to the effective date to be assigned 
for a TDIU, prior to the date of receipt.  Since such date 
would necessarily have been later than June 1997, and 
inasmuch as a temporally earlier effective date for the 
veteran's TDIU (i.e., June 19, 1997) has already been 
established, the fact that the veteran had earlier been 
awarded SSA benefits, presumably based upon disability, 
provides no basis to assign an effective date for his TDIU 
prior to June 19, 1997.

Finally, the Board has been most sensitive to the veteran's 
remaining assertion that his PTSD-related incapacitation was 
such that he was mentally prevented from filing a claim for a 
TDIU prior to June 19, 1997, and that, as a consequence of 
such incapacitation, he is therefore entitled to an effective 
date prior to June 19, 1997, for his subsequently awarded 
TDIU.  However, the Board would respectfully point out that, 
while Congress has provided specifically for tolling of the 
operation of a statute, due to mental disability, pertaining 
to VA education benefits, its failure to enact such provision 
bearing on the pertinent criteria of 38 U.S.C.A. § 5110 
governing the effective date of an award of a TDIU can 
reasonably be interpreted as suggesting, absent other 
indications to the contrary, that the applicability of such 
criteria is not suspended by virtue of a claimant's mental 
disability.  See Viglas v. Brown, 7 Vet. App. 1, 6 (1994).  

In light of the reasoning advanced above, then, the Board 
concludes that entitlement to an effective date earlier than 
June 19, 1997, for the assignment of a TDIU is not warranted.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400(o).


ORDER

An effective date earlier than June 19, 1997, for the 
assignment of a 70 percent rating for PTSD is denied.  

An effective date earlier than June 19, 1997, for an award of 
a total rating based on unemployability is denied.

REMAND

With respect to the veteran's four claims for service 
connection which comprise the final four issues listed on the 
title page, the Board's review of the record reflects that, 
based on submissions to include a VA Form 9 received at the 
RO in November 1996, he desires, in conjunction with such 
aspect (i.e., that pertaining to the service connection 
claims) of his present appeal, a personal hearing.  In 
October 1997, the veteran clarified that he desired a hearing 
before a "local hearing officer" at the RO.  Although a 
personal hearing was then scheduled for November 1997 at the 
RO, there is some indication that the veteran was never 
formally notified of the same.  While the veteran was 
afforded (as noted above) a personal hearing in November 
1997, it pertained to a claim which is not an aspect of the 
present appeal and the veteran is not shown to have otherwise 
been afforded a hearing in conjunction with his claims for 
service connection for the four disabilities implicated in 
the final four issues listed on the title page.  Further 
development to facilitate such hearing is, therefore, 
specified below.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran 
relative to the following matters:

(a.)  To request him to specify the 
names, addresses and approximate date(s) 
of treatment relating to any health care 
provider(s), whether of VA or non-VA 
origin, who may possess clinical 
evidence, not currently of record, which 
he feels would be helpful to any of the 
service connection claims represented by 
the final four issues listed on the title 
page.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated.  

(b.)  To inquire of the veteran whether 
he still desires a personal hearing 
before a hearing officer at the RO and, 
if he responds in the affirmative, the RO 
should, in such event, then schedule the 
veteran for the same at the earliest 
possible date.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each of the final four 
issues listed on the title page. 

3.  If any remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

